Citation Nr: 0506204	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  96-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder on 
a secondary basis.   

2.  Entitlement to service connection for right hip 
disability on a secondary basis. 
 
3.  Entitlement to an increased rating for postoperative 
residuals of the left distal tibia and fibula fracture with 
fusion of the interphalangeal joint of the left great toe, 
currently evaluated as 40 percent disabling, to include 
whether a July 1993 decision which terminated a 100 percent 
prestabilization rating was proper. 

4.  Whether a separate compensable rating is warranted for 
neurological involvement of the left lower extremity.

5.  Whether a separate compensable rating is warranted for 
scaring on the left leg and ankle.

6.  Entitlement to an increased (compensable) rating for 
donor site scars, right thigh and iliac crest. 
 
7.  Entitlement to special monthly compensation for loss of 
use of the left foot.


REPRESENTATION

Appellant represented by:	Neal A. Lerer, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from July 1990 until 
December 1990.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Regional Office (RO) in Boston, Massachusetts.

The veteran was afforded hearings in June 1996 and August 
2001 before Members of the Board (now Veterans Law Judges) 
sitting at Boston, Massachusetts.  The transcripts are of 
record.  

An August 2004 decision by the RO included the denial of a 
claim for service connection for a left hip disorder on a 
secondary basis.  The appellant has not appealed this issue.

The recent VA examinations confirm the presence of scarring 
and neurological involvement of the left leg and foot.  This 
raises the issue as to whether separate compensable ratings 
are warranted for these disorders.  These issues are included 
in the current claim and are properly before the Board for 
appellate consideration at this time.

In August 2004, the RO denied service connection for a left 
hip disorder.  The veteran has not appealed this decision.  
Thus, this issue is not before the Board for appellate 
consideration at this time.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a chronic, acquired back disorder.

2.  The current medical evidence does not show the presence 
of a chronic, acquired right hip disorder.

3.  The veteran did not receive notice of a scheduled January 
2003 VA examination.

4.  By rating action dated in July 1993, the RO terminated a 
prestabilization rating and assigned a 40 percent disability 
evaluation for status post oblique fracture, left distal 
tibia and fibula and a 0 percent rating for donor site scars 
of the right thigh, effective October 1, 1993.

5.  On October 17,1994, following May 1994 VA examinations, 
the RO notified the veteran that his claim for increased 
ratings was denied.

6.  The effective date for the termination of the 
prestablization rating is December 31, 1994, the last day of 
the month following the expiration of sixty-day period 
following the October 17, 1994 notification letter.  

7.  The service-connected residuals of the fracture of the 
left distal tibia and fibula and fusion of the left great toe 
are manifested by findings that include deformity, a limp, a 
1/2 shortening of the left leg, stiffness, pain, without 
ankylosis of the ankle or involvement of the left knee.  

8.  The injury to the left peroneal nerve is productive of 
severe, incomplete paralysis.

9.  The scars of the left lower extremity are deep and 
measure 972 sq. cm.

10.  Donor site scars, right thigh and iliac crest, are 
superficial, stable, well healed and asymptomatic.

11.  The veteran does not have loss of use of the left foot 
such that no effective function remains, other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee, with use of a suitable 
prosthetic appliance.  


CONCLUSIONS OF LAW

1.  A back disorder is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2004).

2.  A right hip disorder is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2004).

3.  The criteria for termination of the prestabilzation on 
December 31, 1994 have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.102, 3.105, 4.28 (2004). 

4.  The criteria for a rating in excess of 40 percent for 
fracture residuals of the left distal tibia and fibula and 
fusion of the left great toe have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5262, 
5280 (2004).

5.  The criteria for a separate 40 percent rating for scars 
involving the left lower leg and ankle effective from August 
30, 2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7805 (2004).

6.  The criteria for a separate 30 percent rating for injury 
to the common peroneal nerve effective from June 23, 2004 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 8521 (2004)

7.  The criteria for a compensable rating for donor site 
scars of the right thigh and iliac crest have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 , Diagnostic 
Code 7805 (in effect on and before August 30, 2003).

8.  The criteria for special monthly compensation for loss of 
use of the left foot are not met.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant has been provided 
copies of rating determinations dated in July and October 
1993, October 1994, March 1997 and March 2001.  He has been 
furnished the pertinent laws and regulations governing the 
claims, and notice of what evidence the VA has in its 
possession in support of the claims in the statements of the 
case dated in June 1995, July 2000 and May 2001, as well as 
in supplemental statements of the case dated in April 2001 
and August 2004.  In a letter dated in December 2003, the 
veteran was informed of the VCAA, what the evidence must show 
in order to establish his claims, what evidence the VA would 
obtain for him, and what evidence he could submit in support 
of the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The appellant has also been afforded opportunities to submit 
information and evidence, and the record discloses that VA 
has met its duty to assist the veteran also in obtaining 
evidence necessary to substantiate his claims.  The RO has 
made extensive efforts to develop the record, to include VA 
examinations and referrals for clarification of the evidence.  
The appellant presented testimony hearings hearings on appeal 
in June 1996 and August 2001.  All available evidence has 
been obtained. 

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decisions in 
violation of the VCAA and he was not specifically informed to 
submit copies of evidence in his possession not previously 
submitted as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal as to issues 
currently being adjudicated poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The service medical records reflected that the appellant, 
while attending West Point Preparatory School, sustained a 
comminuted spiral oblique distal tibial fracture and a 
segmental fibular fracture of the left lower extremity in 
September 1990 while playing football.  In a medical 
evaluation board report dated in October 1990, an extensive 
course of treatment was outlined, including multiple surgical 
procedures.  The appellant was separated from service on the 
basis of disability related thereto.  The diagnoses were 
spiral/oblique fracture of the left distal tibia and fibula, 
compartment syndrome, left leg, neuropathy of the posterior 
tibial anterior tibial and peroneal nerves, and degraded 
strength in an ankle secondary to the primary diagnosis.  The 
service medical records show no evidence of a back or right 
hip disability.

Private clinical records dating from October 1990 showed 
continuing treatment of left leg fracture residuals.  The 
veteran underwent reduction with external fixation using a 
double interlocking frame in October 1990 and closed 
reduction of fracture and readjustment of the external 
fixation apparatus in November 1990.  A January 1991 
neurological evaluation revealed a diagnosis of left peroneal 
tibial and sural neuropathy.  A follow-up note dated in 
February 1991 indicated that he was able to walk better with 
some weight on the left leg.  It was felt that this was the 
best hope for eventual union of the fibula and tibia.

The appellant underwent a VA examination in March 1991.  At 
that time the veteran's left lower extremity was in a cast.  
The diagnosis was electromyogram evidence of left peroneal, 
sural and tibial traumatic neuropathy.  It was added that the 
extent of the injury was not known given its acute management 
status.

By rating action dated in August 1991, service connection was 
granted for status post spiral oblique fracture of the left 
distal tibia and fibula with skin graft donor site on the 
right thigh, and a 100 percent prestabilization disability 
evaluation was established from December 6, 1990.

The veteran underwent a VA examination in January 1992.  The 
clinical history reflected that following the injury to the 
left leg the appellant developed a compartment syndrome four 
days later and a two compartment fasciotomy.  Following this, 
he had approximately seven operative procedures on the left 
leg for debridement of necrotic tissues and later had several 
skin grafts from the right thigh to the left leg.  His 
current complaints were pain and a limp.  The examiner noted 
that he was scheduled for a leg-lengthening surgical 
procedure in February 1992 and as such, the current 
examination would be of only temporary value.  A 
comprehensive physical examination was performed which 
included findings of a marked limp of the left leg, a 
combination of foot, knee, and short leg limp.  There was 
marked wasting of the musculature of the left leg below the 
knee.  There was obvious shortening of the left leg below the 
knee.  There was marked alteration of the posture and spinal 
alignment due to a 2 cm pelvic tilt to the left.  There was a 
compensatory scoliosis to the left of the thoracolumbar 
spine. T here were deep and adherent scars over the medial 
compartment which measured 29 cm by 4 cm, filled with a 
split-skin graft.  The graft was adherent to the underlying 
tissue.  There was a scar over the anterolateral compartment 
of the knee, 26 cm.  The lower 7 cm were and adherent.  There 
were three-dollar scars on the right thigh pretty much 
covering the anterior lateral surfaces.  They were of reddish 
discoloration.  Total areas were about 54 cm by 18 cm.

Range of motion of the left knee was 0 to 110 degrees.  Ankle 
motion was 0 to 30 degrees.  There was no lateral motion.  
There was marked limitation of motion of the metatarsal 
phalangeal joint.  He had marked loss of function of the 
musculature.  His anterior tibia appeared to be functioning.  
He had no posterior tibial and no peroneals.  He had weak 
short toe flexors and a weak short toe extensor of the great 
toe.  His long toe extensors and flexors were absent.  There 
was marked loss of sensation over the anterior and lateral 
aspects of the leg as well as the entire foot.  There was a 
one and three quarter shortening of the left leg.  

The diagnoses were residuals of ischemic contracture and 
compartment syndrome of the left leg from fracture of the 
tibia, malunion, marked loss of function of the tibia on the 
left, partial ankylosis of the left knee, left ankle, mid-
foot joints, and metatarsal phalangeal (MP) joints, 
hammertoes, contracture of the interphalangeal (IP) joints, 
sensory and motor loss in the posterior tibia, sural, 
saphenous, and peroneal nerves, marked scarring, adherence to 
muscle of the anterior and lateral thigh, marked disfiguring 
appearance of the leg below the knee, and donor site scars on 
the right thigh.  

By rating action dated in June 1992, the RO proposed to 
reduce the temporary total evaluation to 40 percent disabling 
for the left leg and 0 percent for the donor site scars of 
the right thigh under 38 C.F.R. § 4.28 (1991) on the basis 
that loss of use of the veteran's left leg was not 
demonstrated at that time and that his symptoms were most 
analogous to nonunion of the tibia and fibula under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1991).  The notification 
letter is not on file.

In July 1992 the appellant's representative requested a 
hearing in connection with the June 1992 notice reducing the 
appellant's compensation benefits.

Subsequently received were private medical records showing 
treatment from December 1991 to October 1992.  These records 
show that in February 1992 he underwent an application of 
Ilizarof external fixator to the left tibia.  In April 1992 
there was a manipulation of the Ilizarov external fixator.  
In June 2002 he underwent left tibial bone grafting  using 
tight iliac crest bone graft.  In October 1991 the Ilizarov 
external fixator

A July 1992 medical report from the veteran's private 
physician, R. L. B., M.D., is to the effect that the 
appellant continued to be 100 percent disabled as a result of 
the failure of union of his troublesome fractures and 
overwhelming neuromuscular insufficiency.  It was reported 
that he was currently wearing an Ilizarov external fixation 
apparatus and that there was serious consideration for 
another operation for surgical osteo-symphysis with an iliac 
autograph.  The physician anticipated that there would be a 
significant degree of lasting physical impairment on a 
permanent basis.

In conjunction with removal from the military's temporary 
disability retired list (TDRL) the military conducted an 
examination in August 1992.  A detailed clinical history was 
recited, to include that he had undergone Ilizarov external 
fixator placement for leg lengthening in February 1992, and 
had regained approximately two inches of previously lost leg 
length due to fracture shortening.  It was reported that his 
last surgery had been in June 1992 where he underwent right 
iliac crest graft to the inferior fracture site for 
persistent nonunion.  It was reported that the appellant 
continued to describe complete lack of sensation distal to 
the knee with the exception of a small patch on the medial 
aspect of the mid calf.  He also continued to complain of 
significant ankle and toe weakness.  Following examination, 
impressions were status post left segmental tibia and fibula 
fractures with post injury compartment syndrome, four 
quadrant fasciotomies, split-thickness skin grafting, tibia 
lengthening and subsequent bone grafting.  The examiner 
commented that the veteran was then more than 18 months 
status post trauma with neuromuscular injury to the left 
lower extremity that had stabilized at that point.  It was 
added that he was still undergoing active treatment for 
persistent nonunion of the inferior most fracture site of the 
left tibia, with the Ilizarov external fixator frame still in 
place.  It was noted that his private physician's plan was 
for four weeks of nonweight-bearing in the frame, followed by 
potential removal and weight-bearing in a cast.  

A hearing was held at the RO in September 1992.  At that time 
the veteran provided testimony concerning his treatment and 
current symptoms.

A November 1992 private outpatient report reflects that the 
appellant had full weight-bearing capacity using a cane in 
his left PTB cast.  The cast was removed.  It was observed 
that alignment was excellent, and that it appeared that the 
distal nonunion had completely healed, although he still had 
a gap at the proximal corticotomy with some minimal 
angulation.  All wounds were reported to be benign, and there 
was no evidence of drainage or infection.  The examiner 
stated that the veteran would be placed back into a PTB, and 
would be fitted for an EBI external bone stimulator to be 
worn eight to 10 hours daily over the proximal corticotomy, 
and three to four hours a day over the distal old nonunion.  
It was noted that the veteran did have some partial thickness 
breakdown over the proximal phalanx of the first toe from the 
cast, and the new cast was trimmed to not press down in this 
area.  

In December 1992 the appellant was notified by the RO at the 
current address of record that he was to be scheduled for a 
VA examination and that he would be notified soon of the time 
and place.  

In January 1993 a VA medical facility notified the RO that 
the appellant failed to report for his scheduled examination.

By rating action dated in July 1993, it was determined that 
the veteran's left leg disability had not stabilized at the 
time of the June 1992 rating action proposing a reduction in 
rating, and that the reduction should not occur.  However, 
the veteran failed to report for his re-examination.  It was 
determined that his service-connected disabilities had 
reached a static level as shown by the June 1992 rating 
action.  Further review of the veteran's evaluation would be 
undertaken upon his willingness to report for a VA physical 
examination.  The RO assigned a 40 percent disability 
evaluation for status post oblique fracture, left distal 
tibia and fibula effective October 1, 1993 and a 0 percent 
rating for donor site scars of the right thigh. 

The veteran was notified of this action in July 1993.  No 
reference was made to his failure to report for the 
examination.  In correspondence received in August 1993, the 
veteran's representative filed a claim to reopen for a higher 
rating.  

In August 2003 the RO notified the veteran of his failure to 
report for the examination.  The representative in September 
1993 indicates no notice was received.  In March 1994 the RO 
informed the representative that the VA outpatient clinic 
indicated notice was sent to the current address.  The 
representative was asked to notify the RO if the veteran was 
willing to report for examination.  In March 1994 the 
representative states that the veteran was always willing to 
report for the examination. 

Subsequently received was an operative report dated in July 
1993 showing that the veteran underwent fusion of the left 
first toe interphalangeal joint with surgical lengthening of 
the flexor pollicis longus.  By rating action dated in 
October 1993, the veteran was advised that the operative 
report was considered sufficient evidence to establish 
eligibility for a one-month convalescent period under the 
provisions of 38 C.F.R. § 4.30 (1992) extending through 
August 1, 1993.  He was advised that since a total evaluation 
had been previously granted through October 1, 1993 under the 
provisions of 38 C.F.R. § 4.28, the assignment of a total 
evaluation under 38 C.F.R. § 4.30 was moot.

The veteran was afforded a VA examination for compensation 
purposes on May 9, 1994.  The examiner noted that the 
fracture had apparently healed satisfactorily, although the 
appellant had continuing difficulty as he limped all the 
time, his left leg was slightly shorter than the right, and 
there was marked stiffness of the left ankle and left great 
toe.  The appellant stated that he had soreness of the ankle 
and toe, and had pain at the fracture site when he was 
overactive.  It was reported that he was only able to run 
short distances because of left lower leg pain.  

On physical examination, the appellant was observed to walk 
with a marked limp and a "footdrop-type" gait that was felt 
to be due to a fixed equinus deformity of the left ankle of 
approximately 10 degrees.  The left leg measured 1/2 inch 
shorter than the right.  Flexion of the left ankle was only 
possible to 15 degrees beyond the flexion deformity.  The 
left calf measured 1/2 inch smaller in circumference than the 
right.  It was reported that there was a very unsightly scar 
on the medial aspect of the left lower leg that measured 12 
inches in length, with the proximal nine inches being the 
site of a skin graft, measuring two inches in length.  Other 
scars included a 141/2 inch long scar over the lateral aspect 
of the leg with a proximal arm measuring 10 inches, a distal 
arm measuring two inches in length, and a skin graft in 
between the two measuring 21/2 inches in diameter.  There was a 
three-inch irregularly shaped skin graft scar directly over 
the anterior aspect of the ankle.  

The examiner stated that there was a three-inch scar over the 
anterior distal tibia at the site of the fracture, apparently 
where the bone graft was placed.  There was a 11/2 scar over 
the proximal tibia anteriorally, the site of the osteotomy 
upon Ilizarov apparatus insertion.  There were multiple small 
1/4 to 1/2 diameter wounds at the site of Ilizarov pin 
insertions.  

There was a marked deformity of the tibia with a very 
prominent bony mass in the region of the proximal osteotomy.  
The fracture site was palpable.

The veteran had full range of motion of the knee.  There was 
a 11/2 inch incision over the anterior aspect of the 
interphalangeal joint of the left great toe that was 
immobile.  The appellant had zero dorsiflexion of the MP 
joint of the great toe and 10 degrees of dorsiflexion.  There 
was a 31/2 inch incision distal to the knee and malleolus that 
was apparently the site of the tenonotomy of the flexor 
hallucis longus.  Other scars included a 31/2 inch scar over 
the anterior aspect of the right iliac crest, the donor site 
of the bone graft.  There were three scars over the 
anteriolateral aspect of the right thigh, each measuring 21/2 
inches in width, going from the posterior to the anterior, 
measuring eight inches, nine inches and six inches in width.  
Color photographs of the scars accompanied the examination 
report.  The diagnoses were comminuted fracture of the left 
distal tibia and fibula with slow/delayed union, malunion, 
osteotomy of the proximal tibia and lengthening using an 
Ilizarov apparatus, with multiple debridements, a bone graft 
to the fracture site and multiple skin grafts; marked 
ankylosis of the left ankle; surgical fusion of the IP joint 
of the left great toe with ankylosis of the left first MP 
joint and equinus deformity of the left ankle, fixed.

An X-ray of the left foot showed marked narrowing and 
deformity of the joint space without definite bony fusion.  
Osteopenia and mild degenerative changes of the intertarsal 
joints were observed.  Deformity of the distal tibia and 
fibula was noted.  There were degenerative changes of the 
talocalcaneal joint.  

An X-ray of the left leg revealed that the tibial osteotomy 
was healed with slight angulation medially.  There appeared 
to be an ununited or fibrous union of the proximal fibular 
osteotomy.  There was marked deformity of the distal tibia 
due to healed fracture.  

A VA neurologocal examination was conducted in May 1994.  At 
that time the appellant complained of loss of sensation of 
the left lower extremity approximately one-third of the way 
down from the midshin area to the dorsum of the left foot, 
and along the sides.  He related that there was 
hypersensitivity in the lateral region of the left sole.  The 
appellant complained of decreased range of motion of his toes 
and left ankle, as well as continuous pain with all 
activities involving the left foot, toes and shin.  He said 
that his calf cramped, and that he had pain in that area.  He 
stated that he had a tendency to stumble, trip and fall, and 
he had increased sensitivity.  The veteran related that he 
had loss of ambulatory capacity in general.  

It was reported that the veteran worked as a real estate 
agent, and that his disability hindered his driving and 
ability to walk about and perform the activities of his 
employment.  

Upon physical examination, power testing was 5/5 throughout 
except for loss of range of motion of the left ankle of five 
degrees in all directions, and loss of toe flexor capacity on 
the left.  Deep tendon reflexes were symmetric, except for 
loss of left ankle jerk relative to the right side.  The 
veteran was observed to have obvious extensive scarring in 
the left lower extremity, shin, anterior lateral and 
posterior compartments.  The sensory examination showed loss 
of pinprick, touch, temperature sensation, and patchy 
distribution in the left shin.  Gait was reported to be 
handicapped.  He stumbled as he walked.  An impression was 
rendered of moderately severe disability of the left lower 
extremity secondary to previously described fracture of the 
tibia/fibula region with loss of flexion in the left ankle 
and toes, and light damage to the tibial and superficial 
peroneal nerve in the left lower extremity.  It was noted 
that the veteran would undergo nerve conduction velocity 
testing electromyography (EMG) to further delineate 
disability.  

By rating action dated in October 1994, the RO confirmed the 
40 percent disability rating for left lower extremity 
fracture residuals and the noncompensable evaluation for 
donor scars of the right thigh and right iliac crest.  
Special monthly compensation for loss of use of the left foot 
was also denied.  At that time the RO cited  the "amputation 
rule" which states that the combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.14.  The combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165. 38 C.F.R. § 4.68 
(2004).  The RO determined that 30 percent was warranted for 
malunion of the tibia and fibula with marked ankle disability 
with the great toe and neurological involvement of the tibia 
and superficial personal nerves more nearly approximated 40 
percent under Diagnostic Code 5262.

In October 17, 1994 the appellant and his representative were 
notified of this rating action and of his appellate rights.

A notice of disagreement with this decision was received in 
November 1994.  By rating action dated in May 1997, it was 
determined that no revision was warranted under 38 C.F.R. 
§ 3.105(e) in the decision to reduce the evaluation for 
status post fracture, left distal tibia and fibula from 100 
percent to 40 percent, effective from October 1, 1993.

A hearing was held before one of the undersigned Veterans Law 
Judges sitting at the RO in June 1996.  At that time it was 
asserted that the 100 percent disability evaluation for the 
service-connected left lower extremity disability should not 
have been reduced because he had recently had surgery, and 
was still recovering with substantially disability.  The 
appellant related that he had limited feeling in his left 
lower leg and many activity restrictions.  He testified that 
the donor site scar on the right thigh was painful and 
affected quadriceps function.  He related that he had 
stiffness and soreness of the left ankle.  He said that he 
had last seen a doctor for his injuries in 1994, was not on 
any prescription medication, but took a Tylenol if his 
symptoms were bad, and currently worked in an office 
capacity.  The appellant stated that after his most recent 
surgery in 1993, he was unable to work unless it involved 
answering a phone.  He reported that he had worked for his 
brother for a year and one half.

The veteran underwent an examination for VA compensation 
purposes in November 2000.  His chief complaint was that it 
was uncomfortable to walk with the shortened left leg, and 
that it bothered his hip and back.  He stated that his leg 
was deformed due to a comminuted left tibia and fibula 
fracture that developed complications during the convalescent 
phase.  He indicated that he was unable to stand on the leg 
for prolonged periods of time without pain or stiffness.  He 
related that he had flare-ups of leg pain during wet weather, 
as well stiffness of the left ankle and great toe at times.

The examination showed that he walked with a marked limp.  
There was a fixed deformity of the left foot.  The left leg 
measured one-half inch shorter than the right leg.  
Dorsiflexion of the left ankle was 20 degrees beyond the 
flexion deformity.  The left calf was 3/4 inch smaller than the 
right.  There was a very unsightly scar on the medial aspect 
of his left lower leg, which measured 25 cm in length with 
the proximal 20 cm being on the side of the skin grafts.  It 
measured 5 cm wide.  There was a 49 cm scar over the lateral 
aspect of the left leg.  There were also regular shaped scars 
directly over the anterior aspect of the ankle, which 
measured 6 cm in greatest diameter.  There was a 3 cm scar 
over the anterior distal tibia at the site of the fracture 
apparently where the bone graft was placed.  There was a 2 cm 
scar over the proximal tibia anteriorly.  There were multiple 
small 1 to 2 cm diameter scars at the site of the insertion 
of the leg lengthening apparatus.

There was marked deformity of the tibia with a very prominent 
bony mass in the region of the proximal scar.  Dorsiflexion 
of the MP joint of the great toe was to 10 degrees.  Deep 
tendon and lower extremity reflexes were reported to be 
normal.  Sensation was normal to touch.  

Following examination, the examiner stated that the veteran 
did not appear to have any sensory or motor dysfunction in 
the affected limb.  It was noted that his gait was 
handicapped, but that he was able to engage in most of his 
daily and recreational needs, even though his left leg was 
slightly shorter than the right and was unsightly.  Scarring 
as previously described was reported.  It was felt that the 
condition was not expected to improve any, and that aside 
from limb pain, there was no visible impairment in his gait.  
It was reported that the appellant could still enjoy skiing.  
Final diagnoses were rendered of comminuted fracture of the 
left distal tibia resulting in a shortened leg with 
disfigurement; no leg lifts used in his shoe to improve 
limping, and equine deformity of the left ankle with full and 
active range of motion. 

In an addendum the examiner indicated that the appellant's 
back and hip pain were due to the residuals of the left leg 
fracture.  Range of motion of both ankles was  dorsiflexion 
from 0 to 20 degrees and plantar flexion 0 to 45 degrees.  It 
was remarked that the range of motion was additionally 
reduced by fatigue and lack of endurance.

Range of motion of the hip was as follows: extension 0 to 30 
degrees; adduction 0 to 25 degrees; abduction 0 to 45 
degrees; external rotation 0 to 60 degrees; and internal 
rotation 0 to 40 degrees.  There was no additional limitation 
of motion.  It was further remarked that the anterior ankle 
scar did not result in functional impairment.  There was 
underlying tissue loss of the scars on the lateral aspect, 
proximal tibia, and lower left leg.

An X-ray of the left lower leg was interpreted as showing 
fracture deformities of the tibia and fibula.  It was noted 
that there appeared to be a well-healed fracture deformity 
involving the distal shaft at the tibia, and a fracture at 
the distal shaft of the fibula with bridging callus.  There 
was slight posterior angulation and slight lateral 
displacement of the distal fibular fragment with bridging 
bone.  There appeared to be a transverse osteotomy involving 
the proximal shaft of the fibula, and probably a screw defect 
in the upper shaft of the tibia from prior internal fixation.  

X-rays of the right hip and cervical, thoracic and lumbar 
spine  were normal.

In a May 2001 substantive appeal the representative in part 
indicated that the reduction from 100 percent to 40 percent 
was erroneous as a matter of law. 

A hearing was held before one of the undersigned Veterans Law 
Judges sitting at the RO August 2001.  At that time the 
representative asserted that the reduction from a 100 percent 
to 40 percent was improper.  The appellant received notice of 
the reduction in June 1992.  The reduction was based on the 
VA examination in January 1992.  The representative stated 
that the veteran had three additional surgeries after the VA 
examination.  The representative stated that based on a VA 
examination in May 1994, the appellant was informed in 
October 1994 that his disability was to remain at 40 percent.  
He maintains that the reduction should not have occurred 
until October 1994.

The appellant stated that he had lost feeling in parts of the 
leg, walked with a limp, had limited motion of the left 
ankle, had some limitations when walking, and standing on one 
leg, going up and down stairs and a weakened left knee.  He 
said that his left great toe curled and was painful on the 
top, and that the other toes had begun to claw.  It was 
reported that he worked in dispatch at an air freight company 
owned by a relative who gave him certain concessions in a way 
that other employers might not have done.  He stated that he 
worked a full week, did not receive any ongoing treatment, 
was not on pain medication and indicated that he had not 
received any recent treatment for the left leg.  The 
appellant related that he did not receive Social Security.  
He said that his donor site scars were not tender, painful or 
ulcerating, but that he did have to protect them from 
sunlight as they became easily sunburned.  He further stated 
that due to his limp he has developed disabilities of the 
back and left hip.  

A VA examination was in April 2004.  Pertinent medical 
history was reviewed.  It was reported that the appellant 
currently reported loss of feeling in the flexor portion of 
the distal leg and foot, and that there was allodynia when he 
stepped on his foot, all on the left side.  It was noted that 
since surgical intervention, he had had decreased range of 
motion in the left ankle and left toes.  The appellant 
related that he had intermittent left hip and back pain with 
occasional radicular symptoms due to an antalgic gait.  It 
was reported that he was on no medication, and worked as a 
dispatcher for a tracking company. 

An examination showed no clubbing, cyanosis, or edema of the 
extremities.  Scarring as previously described was reported.  
There was an extensive 25 cm by 2.5 cm scar at its widest 
point in the left lateral leg.  There was a 22.5 cm by 6.4 cm 
scar in the medial leg overlying the gastronomies muscle.  
There was a 9.2 cm scar overlaying the right ilium where the 
bone graft was taken.  There were three separate scars 15.5 
cm long, 21 long, and 9.5 cm long on the right thigh with 
skin graft. 

On range of motion testing, the extensor hallucis longus 
muscle had zero degrees of extension and less than 10 degrees 
of flexion, 10 degrees of inversion and less than 10 degrees 
of eversion.  The motor examination was limited in the joints 
where there was decreased range of motion.  The remainder of 
the motor examination was 5/5.  There was decreased sensation 
to pinprick on sensory examination testing of the distal foot 
and leg.  Deep tendon reflexes were 2+ in the knees.  The 
left ankle jerk was decreased as compared to the right.  
Planter reflexes were flexor.  Gait was antalgic due to the 
shortened left leg.  The veteran was able to walk on his toes 
but not on his heels.  It was reported that an EMG study 
performed in May 1994 showed injury to the left common 
peroneal, the left posterior tibial, the left superficial 
peroneal and the left sural sensory nerve with abnormal EMG 
findings in the following muscles: decreased insertional 
activity in the left tibialis anterior and the left abductor 
hallucis longus with grossly abnormally reduced interference 
pattern with the veteran only able to recruit one motor unit.  
It was noted that in addition, the left lateral gastrocnemius 
showed increased insertional activity with 2+ fibrillations, 
positive sharp waves and markedly reduced interference 
pattern.  The examiner concluded in the impression that the 
veteran was severely disabled due to complications of a left 
tibia/fibular fracture and the residuals of the fusion of the 
left first toe, with neurological deficits as cited.

The veteran underwent VA examination of the spine in April 
2004 in which findings pertaining to the left leg were also 
reported.  It was reported that examination of the left leg 
revealed multiple scars from surgery and skin graft sites.  
The appellant had marked deformity of the tibia with a very 
prominent mass in the region of the proximal scar.  The left 
knee had normal range of motion.  Flexion was to 150 degrees 
with no lateral instability.  Examination of the left ankle 
revealed a marked decrease in range of motion with 
dorsiflexion restricted to 10/20.  Plantar flexion was also 
markedly reduced to 20/40.  Inversion was reduced to 15/30.  
Eversion was 10/20, which was noted to represent a very 
marked decrease in range of motion of the ankle.  The veteran 
was observed to have a marked limp upon walking, with obvious 
difficulty involving his ankle and loss of motion.  

An examination of the back revealed no local findings.  He 
had no local tenderness.  There was a normal lordoctic curve.  
The range of motion of the back was perfectly normal.  There 
was no paraspinal spasm.  

Diagnoses were rendered of catastrophic fracture which 
involved the distal third of his left tibia and fibula, with 
end results of a severe limp, associated pain and discomfort 
and a problem involving the ankle with markedly decreased 
range of motion and stiffness, and a marked permanent 
shortening of the left leg by at least 1/2 inch which 
contributed to a limp and disability.  The examiner added 
that it would be apparent that with continuing use of his 
left extremity, the veteran would have marked pain, 
disability, fatigue, and inability to do any kind of heavy 
occupational work.  

The examiner commented that the examination of the back and 
left hip resulted in normal range of motion in those 
structures which in no way contributed to his disability 
caused by his lower leg and left ankle dysfunction.

An X-ray of the left lower leg showed an old healed fracture 
of the upper 1/3 third and distal 1/3 of the left tibia with 
anterior angulation and medial angulation of the upper 1/3.  
There was also an old healed fracture of the distal 1/4 of 
the left fibula.  The upper 1/3 of the left fibula revealed 
an old fracture with visible fracture line in the transverse 
indicating ununited fracture with possible pseudoarthrosis.  

An X-ray of the left ankle revealed slight narrowing of the 
left talotibial joint.  Mild degenerative changes were noted 
in the posterior and anterior tip on the lateral view, which 
were felt to possibly represent post-traumatic mild 
arthritis.  

An x-ray of the right hip showed no abnormality.  An x-ray of 
the lumbosacral spine showed straightening of the lordoctic 
curve possible due to muscle spasm.

A VA podiatry examination was conducted in April 2004.  The 
veteran complained of difficulty walking.  He reported that 
he did not have pain in the left great toe, but had noticed 
that his other toes on the left foot were becoming more 
contractured.  He stated that he had been told he might have 
to have additional surgery on them.  Physical examination of 
the left foot disclosed palpable pedal pulses.  There was a 
prominent dermal/muscle defect in the left gastroc muscle 
complex.  The IP joint of the left hallux was fused.  It was 
reported that toes two through five were clawing, consistent 
with neurologic injury to the lower leg.  There was no 
clawing on the right foot.  Muscle power on the left was 4-
5/5, but there was limited motion in both dorsiflexion and 
plantar flexion at the ankle, and in inversion/eversion at 
the subtalar joint.  A diagnosis was rendered of hammertoes 
caused by neurologic damage to the left leg resulting in the 
need for surgical intervention on the big toe and possible 
future surgeries to correct other contracting digits.  

In a peripheral nerves examination was conducted in June 
2004.  The examiner stated that there was no neurologic 
disability associated with the donor site scars.  He related, 
that the veteran was more careful to avoid direct sun in 
those areas.  The appellant said that he initially had some 
cosmetic concerns but that this was no longer an issue.  The 
scars were measured in detail and were essentially consistent 
with previous data in the record with the exception of the 
three scars on the right thigh.  These scars were superficial 
and measured 13 cm in length by 2.5 cm at its widest point, 
24 cm in length by 5.5 cm at the widest point, and 14. 5cm in 
length by 5 cm at the widest point.  

The examiner stated that the veteran's neurologic symptoms 
did not involve complete paralysis of the common peroneal 
nerve with subsequent foot drop.  The examiner stated that 
the veteran had no complaints regarding the right hip.  The 
appellant complained of pain on excessive exertion of the 
back.  Excessive exertion is defined as walking more than one 
mile.  He can continue walking but the pain begins in his 
back if he does so.  If he has exerted himself he has to 
refrain from lifting his children.  There is no other 
disability associated with his back.

The examiner concurred with range of motion of the left foot 
previously documented in the record.  It was noted that 
functionally, the limitation in ankle and toe movement caused 
a decrease in heel strength on walking with diminished push 
off which resulted in a limp.  It was reported that this had 
previously been described as an antalgic gait.  The examiner 
stated that he asked the veteran about any and all 
limitations in his activities related to all of his 
complaints, and that he stated that he was completely 
independent in all activities of daily living, to include 
driving and his work duties.  The appellant related that on 
occasion, about two days per week, he had excessive stiffness 
in his left ankle that took about one hour to resolve, 
whereupon he was able to walk at his baseline, and continue 
his usual activities without limitation.  He reported no 
difficulty with stairs, and could walk up and down hills, but 
noticed a more exaggerated limp and took a longer time to 
complete the task.  He said that he avoided hills if he 
could, but otherwise performed the activity with occasional 
pain and stiffness the next day, which resolved within the 
hour. Again related to the scars from his skin graft and 
iliac crest donor site he has no related disabilities.

In an June 2004 addendum to the April 2004 examination the 
examiner indicated that the range of motion of the back and 
right hip was normal.  At that time the examiner stated that 
there was no disability associated with the donor site scars.  

The veteran was afforded a VA examination for evaluation of 
left lower extremity disability in July 2004.  Pertinent 
clinical history was recited.  It was noted that he reported 
minimal pain of the left ankle described as 4/10.  He 
indicated that he did not take any medication for pain 
because it was at an acceptable level of tolerance.  He 
related that ambulation was uncomfortable and that his left 
great toe was fused.  It was observed that the veteran 
entered the clinic walking without assistive devices.  Gait 
was slow and with a limp on the left.  There was no heel-
strike to toe-off sequence of the left foot during the gait 
cycle.  The area of foot strike was on the ball of the foot.  
He wore sneakers but did not wear any orthotics shoes.  

Physical examination of the left leg showed a large surgical 
scar at the ankle without swelling or redness.  There was no 
active movement at the MP joint of the left great toe.  The 
second toe showed a hammertoe deformity.  There was numbness 
on the top and dorsum of the foot, and increased sensation to 
touch on the plantar area.  Passive and active dorsiflexion 
of the left ankle as 10 degrees.  Active and passive plantar 
flexion was 15 degrees.  There was no active or passive 
inversion or eversion of the foot.  It was reported that 
these movements were repeated two times, and there was no 
evidence of fatigue.  An X-ray of the left foot was 
interpreted as showing narrowing of the talotibial joint.  
Diagnoses were rendered of left ankle pain due to severe 
restriction of range of motion at the ankle joint and 
deformities of several toes and neuropathy.   

Analysis

I.  Service Connection for Back and Left Hip Disabilties

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d). For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury. However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). The veteran does not possess any specialized training 
and it is not contended otherwise.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992)

The service medical records reflect no complaint or finding 
relative to back or right hip disabilities nor is it 
contended otherwise.  The veteran does contend that he his 
disorders were caused by his service connected limp. 

Concerning his right hip, during the June 2004 VA examination 
the veteran had no complaints referable to the right hip nor 
does the current medical evidence show any disability 
involving the right hip.

Concerning the veteran's claimed back disorder, the June 2004 
VA examination indicated that the veteran's primary complaint 
was pain on excessive exertion of the back which was defined 
as walking more than one mile.  The examinations showed no 
acquired pathology of the back with normal range of motion 
and no muscle spasms were confirmed on physical examinations.  
X-rays were essentially normal.  

As such, the Board finds that there is no current medical 
evidence showing the presence if a chronic, acquired back or 
right hip disorders.  Accordingly service connection is not 
warranted.  

The evidence is not equipoise as to warrant the application 
of the benefit of then doubt doctrine.  38 C.F.R. § 3.102 
(2004)

II.  Whether the July 1993 Decision Which Terminated a 100 
Percent Prestabilization Rating Effective September 30, 1993, 
was Proper

A prestabilization rating is for assignment where a total 
rating is not immediately assignable under the rating 
schedule or on the basis of individual unemployability, for 
the 12-month period immediately following a discharge from 
service.  A VA examination is not required prior to assigning 
a prestabilization rating.  However, prestabilization ratings 
may be changed to a regular schedular rating at any time, so 
long as a VA examination is provided no earlier than 6 months 
following, nor more than 12 months following discharge from 
service. In cases where a reduction in evaluation is 
warranted, following such an examination, the higher 
disability evaluation will be continued to the end of the 
12th month after discharge or to the end of the period 
provided under 38 C.F.R. § 3.105(e), which requires 60 days 
notice (for the presentation of additional evidence to show 
that a disability evaluation should be continued) prior to a 
reduction or discontinuation of disability compensation. See 
38 C.F.R. § 4.28.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires. 38 C.F.R. §§ 3.105(e), (h).

Initially the record shows that the veteran was properly 
informed in June 1992 of the proposed termination of the 
prestablization rating and the reduction in benefits pursuant 
38 C.F.R§§ 4.28 and 3.105.  Although a copy of the 
notification letter is not on file, the notification letter 
was referenced by the representative in his June 1992 request 
for a hearing.  

As a result of the veteran's hearing testimony the 
termination of the prestablization rating was not implemented 
and a VA examination was scheduled.  In July 1993 the RO 
terminated the prestablization rating on the basis that the 
veteran did not report for the scheduled January 2003 VA 
examination. 

It is the appellant's contention that he never received 
notification of the scheduled VA examination.  In this 
regard, the Board is aware that there is no copy of the 
actual notification letter on file and the fact there is no 
indication the this letter was returned as undeliverable.  
However, the record shows that over the course of the appeal 
the veteran reported for numerous VA examinations.  
Additionally, when asked by the VA if he would report for the 
examination, it was indicated that he would. 

The May 1994 VA examination showed that the veteran's 
disabilities had stabilized as the examination indicated that 
the fracture of the left distal tibia and fibula had healed 
satisfactorily and the veteran was working as a real estate 
agent.

In view of the above the Board will give the veteran the 
benefit of the doubt in this matter in that he did not 
receive notice for the examination.  38 C.F.R. § 3.102 
(2004).  The examination was conducted in May 1994 and the 
veteran was notified of the denial on October 17, 2004.  
Accordingly the Board finds that the prestablization rating 
is terminated on December 31, 1994, the last day of the month 
in which the 60-day period from the date of notice to the 
veteran expired. 38 C.F.R. §§ 3.105(e), (h). 

III.  Increased Rating for Residuals of a Fracture of the 
Left Distal Tibia and Fibula with Fusion of the 
Interphalangeal Joint of the Left Great Toe

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
veteran's entire history is reviewed when making disability 
evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent evaluation when the disability results 
in moderate knee or ankle disability.  A 30 percent 
evaluation requires that the malunion produce marked knee or 
ankle disability.  38 C.F.R. Part 4, Code 5262.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace. 38 C.F.R. Part 4, Code 5263.  

Limitation of extension of either leg to 30 degrees warrants 
a 40 percent evaluation.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Ankylosis of either knee warrants a 40 percent evaluation if 
the knee is fixed in flexion at an ankle between 10 degrees 
and 20 degrees.  A 50 percent evaluation requires that the 
knee be fixed in flexion at an ankle between 20 degrees and 
45 degrees.  A 60 percent evaluation requires extremely 
unfavorable ankylosis.  Ankylosis is considered to be 
extremely unfavorable when the knee is fixed in flexion at an 
angle of 45 degrees of more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees. A 
40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity. 38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Shortening of the bones of the lower extremity is rated 10 
percent disabling when one leg 1 1/4 to 2 inches (3.2 
centimeters to 5.1 centimeters) shorter than the other leg. 
38 C.F.R. § 4.71a, Diagnostic Code 5275. 

Unilateral hallux valgus is rated 10 percent disabling if 
operated with resection of the metatarsal head, and also as 
10 percent disabling if severe, equivalent to amputation of 
the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Amputation of the great toe with removal of metatarsal head 
warrants a 30 percent rating.  Without metatarsal involvement 
a 10 percent rating is warranted. 38 C.F.R. § 4.71a, Code 
5171.

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at that elective 
level, were amputation to be performed.  38 C.F.R. § 4.14.  
The combined evaluations for disabilities below the knee 
shall not exceed the 40 percent evaluation under Diagnostic 
Code 5165.  38 C.F.R. § 4.68 (2004).  

As indicated by the October 1994 rating action the current 40 
percent rating includes 30 percent for malunion of the tibia 
and fibula with marked ankle disability and apparently a 10 
percent rating for the neurological involvement of the tibial 
and superficial peroneal and the residuals of fusion of the 
great toe.

The evidence reflects that the residuals of the fracture of 
the tibia and fibula result in significant disability.  The 
record shows that the veteran has pain, stiffness and 
limitation of motion of the ankle and walked with a marked 
limp.  The shortening of the left lower leg was only one half 
an inch.  X-rays showed no non-union.  In order to be 
entitled to a higher rating the evidence must show associated 
involvement of the left knee.  The VA examinations from May 
1994 to the present show no significant pathological finding 
of the left knee.  Accordingly, a rating in excess of 40 
percent under Diagnostic Code 5262 is not warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The record shows that the veteran underwent a fusion of the 
interphalangeal joint of the left great toe in July 1993.  
During the May 1994 VA examination he reported soreness in 
the great toes.  However the VA examinations from May 1994 to 
the present showed that he was able to dorsiflex the 
metatarsal phalangeal joint to 10 degree.  There was no 
hullax valgus.  The Board finds that any pain the veteran 
experiences in his left great toe is contemplated in the 
current 40 percent rating. Thus, the Board finds that a 
separate compensable rating for the residuals of the fusion 
of the interphangeal joint of the great toe is not warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

IV.  Separate Ratings for Neurological Involvement of the 
Left Lower Extremity

Diagnostic Code 8521 provides for the evaluation of injury to 
the common peroneal nerve.  A 10 percent rating is provided 
for mild incomplete paralysis of the external popliteal nerve 
(common peroneal).  A 20 percent rating is provided for 
moderate incomplete paralysis, and a 30 percent rating is 
provided for severe incomplete paralysis.  A maximum 40 
percent evaluation is warranted for complete paralysis with 
foot drop and slight foot droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of toes lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2004). 

Diagnostic Code 8524 provides for the evaluation of injury to 
the tibial nerve 10 percent rating is provided for mild 
incomplete paralysis of the internal popliteal nerve 
(tibial).  A 20 percent rating is provided for moderate 
incomplete paralysis, and a 30 percent rating is provided for 
severe incomplete paralysis.  A maximum 40 percent evaluation 
is also warranted for complete paralysis of the internal 
popliteal (tibial) nerve, with plantar flexion lost, frank 
adduction of foot impossible, flexion and separation of toes 
abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is 
lost. 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2004).

As previously stated the October 1994 rating action the 
current 40 percent rating includes 30 percent for malunion of 
the tibia and fibula with marked ankle disability and 
apparently a 10 percent rating for the neurological 
involvement of the tibial and superficial peroneal and the 
residuals of fusion of the great toe.

In this regard, the May 1994 neurological examination showed 
only light damage to the tibial and superficial peroneal 
nerve in the left lower extremity.  This is consistent with 
no more than mild incomplete paralysis of the external 
popliteal nerve (common peroneal).  The November 2000 VA 
examination showed no significant neurological findings.

However, the June 23, 2004 VA examination showed that the 
veteran had developed clawing of toes two through five.  As 
such the Board finds that a 30 percent rating is warranted 
for severe incomplete paralysis of the common peroneal nerve 
under Diagnostic Code 8521 effective from June 23, 2004, the 
date of the VA examination.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  However, the evidence does not show the 
presence of foot drop.  Therefore the criteria for a 40 
percent rating for complete paralysis have not been met.

V.  Scars on the Left Leg and Ankle and Donor Cite Scars 
Right Thigh and Iliac Crest

Service connection for skin graft donor site scar was granted 
by rating action dated in August 1991.  A zero percent 
disability evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 has remained in effect.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied. However, if the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted retroactive to, but no earlier than, the effective 
date of the change, in this case, August 30, 2002. See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Under the "old" regulations, a 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration or are poorly nourished with 
repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).

Also under the old regulations, a disability evaluation in 
excess of 0 percent may be assigned under Diagnostic Code 
7805, which evaluates scars based upon limitation of function 
of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002). 

Under the revised regulations, scars other than of the head, 
face, or neck, which is the case here, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage. 

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

a)  Scars, Right Thigh and Iliac Crest

The Board notes that during the veterans hearing in June 
1996, he complained of pain in the area of donor site scars 
on the right thigh, as well as some restriction of quadriceps 
function.  However, during the August 2001 hearing he 
reported no problems with these scars, except that they 
sunburned easily.  Regardless, the VA examinations from May 
1994 indicated that the donor cite scars are superficial.  
Additionally, the examinations indicated that donor citer 
scars were asymptomatic and did not result in any functional 
impairment.  As reported by the June 2004 VA examination the 
scars measured 13 cm in length by 2.5 cm at its widest point, 
24 cm in length by 5.5 cm at the widest point, and 14. 5cm in 
length by 5 cm at the widest point.  The area covered is 
approximately 247 sq. cm.  

Accordingly, the Board finds that the degree of disability 
resulting from the donor site scars on the right thigh and 
right iliac crest do not satisfy the criteria for a 
compensable rating either under the old or revised rating 
criteria. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102 
(2004).

b)  Scars of the Lower Left Leg and Ankle

The VA examinations beginning in May 1994 to the present show 
that the scars on the left lower leg and ankle are deep.  
These examinations indicated that these scars were 
asymptomatic and did not result in any functional impairment.  
However, the revised rating criteria, which became effective 
on August 30, 2002, provide that deep scars may also be 
evaluated by the area involved.  The total area of the scars 
on the left lower leg and ankle measured 929 sq. cm.  This, 
40 percent rating is warranted under Diagnostic Code 7801 
effective August 30, 2002, the effective date of the 
revision.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The 40 percent rating is the highest rating permitted under 
this diagnostic code.

VI.  Special monthly Compensation for Loss of Use of the Left 
Foot

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). Loss of use of the foot or hand will be 
determined under 38 C.F.R. § 3.350(a)(2).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve. Under 38 C.F.R. § 
4.124a, DC 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The veteran's essentially maintains that he has lost 
functional use of his left foot secondary to manifestations 
of his service-connected tibia/fibula fracture residuals.  

The evidence reflects that the appellant does indeed continue 
to have some loss of left foot function which is objectively 
demonstrated in findings cited above, including deformity, 
gait impairment, and severe incomplete paralysis of the 
common peroneal nerve with clawing of the toes.  

On VA examination in May 1994, he was described as having a 
footdrop like type of gait due to a fixed equinus deformity 
of the left ankle of approximately 10 degrees.  The examiner 
stated that he had marked ankylosis of the ankle.  He was 
able to flex the ankle to 15 degrees beyond the flexion 
deformity.  Additionally he stated that he was only able to 
run short distances because of left lower leg pain.  There 
was only light injury to the common and superficial peroneal 
nerves.

When he was evaluated by the VA in November 2000 it was 
reported that he walked with a marked limp.  However, 
dorsiflexion was from 0 to 20 degrees and plantar flexion 0 
to 45 degrees.  His chief complaint was that it was 
uncomfortable to walk with the shortened left leg.  
Furthermore the examiner opined that the veteran did not 
appear to have any sensory or motor dysfunction in the 
affected limb.  Although his gait was handicapped, he was 
able to engage in most of his daily and recreational needs, 
and could still enjoy skiing.

On VA examination in June 2004, it was opined that the 
neurologic symptoms involving the left foot were not 
consistent with complete paralysis of the common peroneal 
nerve with foot drop.  Furthermore, the veteran stated that 
he was completely independent in all activities of daily 
living, to include driving and his work duties.  The 
appellant related that on occasion, about two days per week, 
he had excessive stiffness in his left ankle that took about 
one hour to resolve, whereupon he was able to walk at his 
baseline, and continue his usual activities without 
limitation.  He reported no difficulty with stairs, and could 
walk up and down hills, but noticed a more exaggerated limp 
and took a longer time to complete the task.  The July 2004 
examination showed dorsiflexion 10 degrees active and plantar 
flexion 15 degrees active.  

The evidence does not reveal findings of extremely 
unfavorable ankylosis of the knee or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Furthermore the evidence 
does not show that function of the foot could be accomplished 
equally well by an amputation stump with prosthesis.

The Board thus finds that the preponderance of the evidence 
is against the claim for loss of use of the left foot.  Since 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to termination of the prestabilization rating 
effective on December 31, 1994 is granted subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for postoperative 
residuals of the fracture of the left distal tibia and fibula 
with fusion of the interphalangeal joint of the left great 
toe is denied.

Entitlement to a separate 30 percent rating for injury to the 
left common peroneal is granted effective June 23, 2004 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a separate 40 percent rating for scars 
involving the left lower leg and ankle effective from August 
30, 2002 is granted subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of zero percent for 
donor site scarring in the right thigh and iliac crest is 
denied

Entitlement to special monthly compensation for loss of use 
of the left foot is denied.



			
	G. H. SHUFELT	THOMAS J. DANNAHER
	Veterans Law Judge,	Veterans Law Judge
            Board of Veterans' Appeals		  Board of 
Veterans' Appeals



______________________________________________

	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


